Citation Nr: 1710600	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-33 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for chronic brain syndrome and depressive disorder, rated as 40 percent from May 13, 2009, 50 percent from February 7, 2011, and 70 percent from December 10, 2015, to include consideration of separate ratings.

2.  Entitlement to an increased rating for postoperative residuals of left tibia fracture with superimposed left knee injury, rated as 30 percent from May 13, 2010 and 60 percent from July 22, 2015.  

3.  Entitlement to an increased rating for strain, right trapezius, rated as 40 percent.  

4.  Entitlement to an increased rating for otitis externa, rated as 10 percent.  

5.  Entitlement to a higher initial rating for painful left anterior mid-shin scar, rated as 10 percent from July 22, 2015, to include entitlement to a separate rating prior to July 22, 2015.  

6.  Entitlement to a compensable initial rating for left anterior, mid-shin scar, deep and nonlinear.  

7.  Entitlement to a compensable initial rating for left lower extremity scars, superficial and nonlinear.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the purpose of establishing entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In this case, the Veteran appealed the issue of entitlement to an increased rating for chronic brain syndrome, which was rated as 40 percent from May 13, 2009.  In January 2015, the Board remanded the Veteran's claim for an increased rating for chronic brain syndrome for additional development and referred the issue of entitlement to service connection for psychiatric disability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Subsequently, a January 2016 rating decision granted service connection for persistent depressive disorder due to service-connected disabilities, effective from October 4, 2010.  In the accompanying codesheet to the rating decision, the AOJ combined the service-connected chronic brain syndrome and depressive disorder and rated the disabilities together under Diagnostic Codes 8045-9434.  The Board characterized the issue as shown on the title page inasmuch as consideration of entitlement to separate ratings for the Veteran's chronic brain syndrome and depressive disorder is part and parcel of the increased rating issue on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (if conditions overlap with those used to assign the highest disability rating under Diagnostic Code 8045, determine which diagnostic code or codes allow for the highest rating for the overall level of impaired functioning due to both conditions.)

The Board recognizes that an August 2015 rating decision assigned a higher 60 percent rating for the service-connected residuals of left tibia fracture with superimposed left knee injury effective July 22, 2015.  The August 2015 rating decision indicated that the action represented a "full grant" of the benefit sought on appeal.  The Board disagrees.  In this respect, the 60 percent rating was made effective July 22, 2015, during the appeal period.  The AOJ's action created a staged rating, but does not represent a full grant of the benefit sought on appeal and did not remove the issue from appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Likewise, concerning the issue of entitlement to an increased rating for otitis externa, rated as 10 percent, the Board finds that the issue remains on appeal.  A December 2015 rating decision assigned a 10 percent rating for otitis externa effective May 13, 2010, the date of the Veteran's claim for an increased rating, the maximum rating available under Diagnostic Code 6210, but there was no consideration of an extra-schedular rating.  Therefore, the issue remains on appeal.  

The Board included the issues of entitlement to a higher initial rating for painful left anterior mid-shin scar, entitlement to a compensable initial rating for left anterior, mid-shin scar, deep and nonlinear, and entitlement to a compensable initial rating for left lower extremity scars, superficial and nonlinear, on appeal.  An August 2015 rating decision granted service connection for the scars, as residuals of the service-connected postoperative residuals of left tibia fracture with superimposed left knee injury.  The Board finds that the issues are on appeal as they are part and parcel of the claim for an increased rating for postoperative residuals of left tibia fracture with superimposed left knee injury.  

In addition, the Board has added the issue of entitlement to a TDIU for the purposes of establishing entitlement to SMC as an issue on appeal.  VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38   (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114(s).  Entitlement to SMC is treated like a claim for increased compensation; it is part and parcel of an increased rating claim.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As noted in Bradley, VA must consider a TDIU despite the existence of a schedular total rating in order to determine eligibility for an award of SMC under 38 U.S.C.A. § 1114 (s). 

In this case, the Veteran was in receipt of a TDIU from March 7, 1977 to December 10, 2015, when the Veteran became entitled to a 100 percent combined schedular rating.  However, even so, VA must still consider whether the Veteran was entitled to a TDIU based on a single disability independent of additional service-connected disability or disabilities independently ratable at 60 percent or more.  Currently, the Veteran is in receipt of a 70 percent rating for chronic brain syndrome with depressive disorder from December 10, 2015 and a 60 percent rating for postoperative residuals of left tibia fracture with superimposed left knee injury, from July 22, 2015.  As such, the RO must consider whether TDIU was warranted on the basis of a single disability for the purposes of establishing entitlement to SMC under 38 U.S.C.A. § 1114(s).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that additional development is required.  

First, an April 2015 VA letter sent to the Veteran noted that VA medical treatment records were requested and asked the Veteran to complete VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information for any relevant treatment records.  In April 2015, VA received a completed VA Form 21-4142 and VA Form 21-4142a, identifying private medical treatment from Dr. H. A. and Dr. T. P.  The Veteran also submitted private medical treatment records in conjunction with the completed VA Forms.  However, there is no indication that the submitted records are the entire records available from Dr. H. A. and Dr. T. P.  The AOJ did not request records from the identified private health care providers.  Therefore, the Board must remand to obtain the identified treatment records.  

With respect to the service-connected chronic brain syndrome, now characterized as chronic brain syndrome with depressive disorder, the Veteran was provided VA medical examinations in July 2015 and December 2015.  In December 2015, the VA examination report for TBI shows that the VA examiner opined that the Veteran's neurocognitive and behavioral symptoms were due to his PTSD and major depressive disorder.  The examiner stated that the Veteran's post-concussive headaches was the only residual attributable to his mild TBI.  However, in a December 2015 VA psychiatric examination report, the examiner indicated that the Veteran's symptoms and complaints of depression and traumatic brain disease overlap to some extent and are often experienced simultaneously.  Symptoms interact, reinforce and exacerbate each other in complex, multifaceted ways, making it impossible to differentiate what portion of the Veteran's occupational and social impairment is attributable to each diagnosis.  Concerning the differing opinions, the Board finds that an additional opinion would be helpful to reconcile the aforementioned opinions and determine whether any symptoms can be attributed to chronic brain syndrome as opposed to the depressive disorder.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

Concerning the issue of entitlement to an increased rating for strain, right trapezius, the Veteran was provided VA medical examinations in July 2015 and December 2015.  In this respect, a July 2015 VA examiner opined that the level of impairment was slight to none, there was no nerve impairment associated with the right trapezius muscle strain, and his right shoulder limited "ROM" and weakness was "entirely due to his right rotator cuff tear and surgical repair residuals."  The examiner stated that the right rotator cuff tear and subsequent surgery occurred in 2009, 43 years after separation from active duty and was less likely than not related to his right trapezius muscle strain.  However, the VA examiner did not provide sufficient rationale as to why the right rotator cuff tear was not part and parcel of the right trapezius muscle strain and the Board finds that an additional VA examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Albuquerque VA Medical Center from January 2016 to the present.

2.  Obtain any necessary updated authorization for release of private treatment records of the Veteran to VA, and request the private treatment records from Dr. H. A. and Dr. T. P. as identified by the Veteran in a signed VA Form 21-4142a dated in April 2015.    

3.  Schedule the Veteran for VA medical examination(s) concerning the chronic brain syndrome and depressive disorder.  The claims file must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  

a.  Discuss the nature and extent of disability due to traumatic brain injury in terms of the Veteran's cognitive impairment, subjective symptoms, emotional/behavioral dysfunction, and physical dysfunction, and any other areas of impairment due to brain injury that are noted on examination. 

b.  Discuss the nature and extent of the Veteran's depressive disorder.

c.  The examiner must indicate whether symptoms can be differentiated between the depressive disorder and the chronic brain syndrome.  If they can be differentiated, discuss which symptoms are attributed to each disability.  

A clear explanation for all opinions based on specific facts of the case as well as any relevant medical principles is necessary. 

4.  Schedule the Veteran for a VA medical examination concerning his service-connected right trapezius muscle strain.  The claims file must be made available for review and the examiner must note that the review was completed.  

a) Perform range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should note that such testing was completed.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.  The same range of motion testing should be obtained for the paired undamaged joint.

b) Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

c) If the Veteran's right trapezius disability and postoperative residuals are characterized by impairment due to muscle injury, the examiner should indicate the muscle groups involved, and whether the level of impairment is severe, moderately severe, moderate, or slight.  The basis for such determination must be outlined.

d)  Indicate whether there is associated nerve impairment, and if so, the nerve or nerves affected, whether the disorder is best characterized as neuritis, neuralgia, or partial or complete paralysis, and whether the disorder is mild, moderate, or severe.  The basis for such determination must be provided

e) The examiner must opine whether it is at least as likely as not that the Veteran's right rotator cuff tear and surgical residuals and arthritis are part and parcel of, proximately due to, or chronically aggravated by, the Veteran's service-connected right trapezius disability.  

If the symptoms due to the Veteran's service-connected right trapezius disability can be distinguished from other disabilities/symptoms of the right upper extremity, the examiner should specify what residuals are due to the right trapezius disability and what are due to other disabilities.  

A clear explanation for all opinions based on specific facts of the case as well as any relevant medical principles is necessary. 

5.  Following completion of the above, readjudicate the issues on appeal, to include whether separate ratings are warranted for the chronic brain syndrome and depressive disorder and adjudication of the issue of entitlement to a TDIU, to specifically determine whether TDIU would be warranted on the basis of a single service-connected disability, for establishing entitlement to SMC under 38 U.S.C.A. § 1114 (s); see Bradley v. Peake, 22 Vet. App. 280 (2008).  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




